  4:07-cr-03112-RGK-CRZ Doc # 264 Filed: 11/16/20 Page 1 of 2 - Page ID # 587




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                4:07CR3112-2
      vs.
                                                          DETENTION ORDER
ROBERT JOHN IRONBEAR,
                     Defendant.


       The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of any
person or the community if released. The Court’s findings are based on the evidence
presented in court and contained in the court's records, including the petition for offender
under supervision, filing no. 254.


       IT IS ORDERED:


       1)     The above-named defendant shall be detained until further order.


       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver the defendant
              to a United States Marshal for appearance in connection with a court
              proceeding.
       November 16, 2020
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
4:07-cr-03112-RGK-CRZ Doc # 264 Filed: 11/16/20 Page 2 of 2 - Page ID # 588




                                        United States Magistrate Judge




                                    2
